Exhibit 10.2

SUPPLEMENT TO GUARANTEE

This SUPPLEMENT, dated as of May 6, 2019 (this “Supplement”), is to the
Guarantee, dated as of June 22, 2018 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Guarantee”), by the
Guarantors (such term, and other terms used in this Supplement, to have the
meanings set forth in Article I of the Guarantee) from time to time party
thereto, in favor of ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to a Credit Agreement, dated as of June 22, 2018 (as amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and between TransMedics, Inc., a Delaware corporation (the “Borrower”) and
the Lender, the Lender has extended a Commitment to make the Loans to the
Borrower; and

WHEREAS, pursuant to the provisions of Section 5.5 of the Guarantee, the
undersigned is becoming a Guarantor under the Guarantee; and WHEREAS, the
undersigned desires to become a “Guarantor” under the Guarantee in order to
induce the Lender to continue to extend the Loans under the Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of the Lender, as follows.

SECTION 1. Party to Guarantee, Etc. In accordance with the terms of this
Guarantee, by its signature below, the undersigned hereby irrevocably agrees to
become a Guarantor under the Guarantee with the same force and effect as if it
were an original signatory thereto and the undersigned hereby (a) agrees to be
bound by and comply with all of the terms and provisions of the Guarantee
applicable to it as a Guarantor and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct as of the date hereof, unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date. In furtherance of the foregoing, each reference
to a “Guarantor” and/or “Guarantors” in the Guarantee shall be deemed to include
the undersigned.

SECTION 2. Representations. The undersigned Guarantor hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guarantee constitute its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. Full Force of Guarantee. Except as expressly supplemented hereby, the
Guarantee shall remain in full force and effect in accordance with its terms.



--------------------------------------------------------------------------------

SECTION 4. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Guarantee.

SECTION 5. Governing Law, Entire Agreement, Etc. THIS SUPPLEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Supplement, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter thereof and supersedes any prior agreements, written or oral, with
respect thereto.

SECTION 6. Effective. This Supplement shall become effective when a counterpart
hereof executed by the Guarantor shall have been received by the Lender.
Delivery of an executed counterpart of a signature page to this Supplement by
email (e.g., “pdf” or “tiff”) or telecopy shall be effective as delivery of a
manually executed counterpart of this Supplement.

[ Signature Page Follows ]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered by its Authorized Officer as of the date first above
written.

 

TRANSMEDICS GROUP, INC.

By:  

 

/s/ Stephen Gordon

Name:

 

Stephen Gordon

Title:

 

Chief Financial Officer, Treasurer

and Secretary

[Signature Page to Guarantee Supplement]